Order entered July 1, 2016




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-16-00025-CV

                         IN THE INTEREST OF B.N.L-B., A CHILD

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-07-17647

                                              ORDER
       Before the Court are appellee D.B.’s and appellee M.A.’s June 29, 2016 unopposed

motions to extend time to file their briefs. The motions are GRANTED. D.B.’s and M.A.’s

briefs shall be filed by July 28, 2016.


                                                         /s/   CRAIG STODDART
                                                               JUSTICE